DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 13-14, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meir (US 2019/0373700).
Regarding claim 1, Meir (Figs. 2B, 3A-3B and 4A) discloses a light emitting device, comprising: at least one first light emitting unit 104-3 including a light emitting diode chip ([0042]) and a first wavelength converter 204 (Figs. 2B and [0032]); at least one second light emitting unit 104-1 including a light emitting diode chip ([0042]) and a 
Regarding claims 2-3, 7-9 and 13-14, Meir (Figs. 2B, 3A-3B and 4A) further discloses: the maximum color temperature is 6000K or higher (404 at 6500K, Fig. 4A and [0043]), and the minimum color temperature is 2700K or lower (406 at lower 1500K, Fig. 4A) ; the maximum color temperature is 6500K or higher (404 at 6500K, Fig. 4A and [0043]); each of the at least one first light emitting unit, the at least one second light emitting unit, and the at least one third light emitting unit is provided in plural (Fig. 2B); a 
Regarding claim 15, Meir (Figs. 2B, 3A-3B and 4A) discloses a lighting apparatus comprising a light emitting device, comprising: at least one first light emitting unit 104-3 including a light emitting diode chip ([0042]) and a first wavelength converter 204(Figs. 2B and [0032]) ; at least one second light emitting unit 104-1 including a light emitting diode chip ([0042]) and a second wavelength converter 204 (Figs. 2B and [0032]) ; and at least one third light emitting unit 104-2 including a light emitting diode chip ([0042]) and a third wavelength converter 204 (Figs. 2B and [0032]), wherein color coordinates of the first light emitting unit, the second light emitting unit, and the third light emitting unit define a triangular region 408 in a CIE-1931 coordinate system (Fig. 4A), the triangular region 408 including at least a portion of the Plankian locus, wherein a maximum color temperature of the Plankian locus included in the triangular region is 
Regarding claims 16-17 and 19-20, Meir (Figs. 2B, 3A-3B and 4A) further discloses: the maximum color temperature is 6500K or higher (404 at 6500K, Fig. 4A and [0043]), and the minimum color temperature is 2700K or lower (406 at lower 1500K, Fig. 4A); a base 106 (Fig. 3A), wherein the first, second, and third light emitting units are regularly disposed on the base 106; at least one fourth light emitting unit 104-1 (additional 104-1 in Fig. 2B) including an ultraviolet or violet light emitting diode chip (i.e., UV LED, [0033]) and a fourth wavelength converter 204, wherein a color coordinate of the fourth light emitting unit 104-1 (location 406 in Fig. 4A) is disposed near the color coordinate of the third light emitting unit 104-2; and the color coordinate of the third light emitting unit 104-2 (location 402 in Fig. 4A) is located above the Plankian locus on the CIE-1931 coordinate system; and the color coordinate of the fourth light emitting unit 104-1 (location 406 in Fig. 4A) is located below the Plankian locus on the CIE-1931 coordinate system.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hjerde (US 9,560,714).
Regarding claim 1, Hjerde (Figs. 2A and 9) discloses a light emitting device, comprising: at least one first light emitting unit 175 (column 11, lines 26-33) including a light emitting diode chip (i.e., LED) and a first wavelength converter 115 (Fig. 2A and column 6, lines 44-48); at least one second light emitting unit 170 (column 10, lines 18-23) including a light emitting diode chip (i.e., LED) and a second wavelength converter 115 (Fig. 2A and column 6, lines 44-48); and at least one third light emitting unit 105 (column 8, lines 41-46) including a light emitting diode chip (i.e., LED) and a third wavelength converter 115 (Fig. 2A and column 6, lines 44-48), wherein color coordinates of the first light emitting unit, the second light emitting unit, and the third light emitting unit define a triangular region in a CIE-1931 coordinate system (Fig. 9), the triangular region including at least a portion of the Plankian locus 145, wherein a maximum color temperature 170 of the Plankian locus 145 included in the triangular region is 5000K or higher (color temperature at location 170 in Fig. 9 is higher than color temperature at location 175 or higher than 5500K, see column 11, lines 26-33), and a minimum color temperature 105 of the Plankian locus 145 included in the triangular region is 3000K or lower (column 8, lines 41-46), wherein color temperatures of the 
Regarding claim 5, Hjerde (Figs. 2A and 9) further discloses a color coordinate of the second light emitting unit 170 is located above the Plankian locus on the CIE-1931 coordinate system.
Regarding claim 15, Hjerde (Figs. 2A and 9) discloses a lighting apparatus comprising a light emitting device, comprising: at least one first light emitting unit 175 (column 11, lines 26-33) including a light emitting diode chip (i.e., LED) and a first wavelength converter 115 (Fig. 2A and column 6, lines 44-48); at least one second light emitting unit 170 (column 10, lines 18-23) including a light emitting diode chip (i.e., LED) and a second wavelength converter (Fig. 2A and column 6, lines 44-48); and at least one third light emitting unit 105 (column 8, lines 41-46) including a light emitting diode chip (i.e., LED) and a third wavelength converter (Fig. 2A and column 6, lines 44-48), wherein color coordinates of the first light emitting unit, the second light emitting unit, and the third light emitting unit define a triangular region in a CIE-1931 coordinate system (Fig. 9), the triangular region including at least a portion of the Plankian locus, wherein a maximum color temperature 170 of the Plankian locus 145 included in the triangular region is 5000K or higher (color temperature at location 170 in Fig. 9 is higher than color temperature at location 175 or higher than 5500K, see column 11, lines 26-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US 2019/0373700).
Regarding claim 4, Meir discloses the maximum color temperature is 6500K and the minimum color temperature is 3000K or lower, but does not disclose the maximum color temperature is 10000K and the minimum color temperature is 1800K or lower.
However, Meir further discloses that the shifting of maximum and minimum color temperatures can be controlled by adjusting the material characteristics of the waveguide and/or an encapsulant formed on the light emitting units ([0043]).
Accordingly, it would have been obvious to produce the light emitting device of

 Regarding claims 6 and 18, Meir does not disclose the first to third light
emitting units are configured to be operated by dimming.
However, Meir further discloses that the first to third light emitting units can be configured to be operated in any intensities ([0026]). Accordingly, it would have been obvious to have the first to third light emitting units configured to be operated by
dimming in order to produce the desired color temperatures on the Plankian locus
included in the triangular region.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hjerde (US 9,560,714).
Hjerde does not disclose the first to third light emitting units are configured to be operated by dimming.
However, Hjerde further discloses that the first to third light emitting units can be configured to be operated in any intensities by controlling the values of electric currents and voltages applied to each light source (column 7, lines 18-21). Accordingly, it would have been obvious to have the first to third light emitting units configured to be operated by dimming in order to produce the desired color temperatures on the Plankian locus
included in the triangular region.

Claims 2-4, 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hjerde (US 9,560,714) in view of Meir (US 2019/0373700).
Regarding claims 2-4 and 16, as discussed above, Hjerde discloses the maximum color temperature is 5000K or higher, and the minimum color temperature is 3000K or lower, but does not disclose the maximum color temperature is 6000K (claim 2), 6500K (claims 3 and 16), 10000K (claim 4) or higher.
 However, Meir (Fig. 4A) teaches a light emitting device comprising a maximum color temperature of the Plankian locus included in the triangular region 408 is 6000K or higher (location 404 in Fig. 4A at 6500K, see [0043]), and a minimum color temperature of the Plankian locus included in the triangular region 408 is 3000K or lower (location 406 in Fig. 4A at below 3000K).  Meir further teaches the shifting of maximum and minimum color temperatures can be controlled by adjusting the material characteristics of the waveguide and/or an encapsulant formed on the light emitting units ([0043]).
Accordingly, in view of teachings of Meir, it would have been obvious to produce the light emitting device of Hjerde to have the maximum and minimum color temperatures as claimed because such maximum and minimum color temperatures can be controlled depending on the material characteristics of the waveguide and/or an encapsulant formed on the light emitting units.
Regarding claims 7-9 and 17, Hjerde does not disclose the first, second and third light emitting units having the arrangements as claimed.
However, Meir (Figs. 1A-1D) teaches a light emitting device comprising:  each of the at least one first light emitting unit 104-1, the at least one second light emitting unit 104-2, and the at least one third light emitting unit 104-3 is provided in plural (Fig. 1C); 
Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHAT X CAO/           Primary Examiner, Art Unit 2817